AO 245D (Rev. 12/03) Judgment in a Criminal Case for Revocations
         Sheet 1


                               UNITED STATES DISTRICT COURT
                                           EASTERN DISTRICT OF WISCONSIN
          UNITED STATES OF AMERICA                                           JUDGMENT IN A CRIMINAL CASE
                                                                             (For Revocation of Probation or Supervised Release)
                               V.
          ALBERT GOLANT                                                      Case Number: 17-CR-61
                                                                             USM Number: 67606-054

                                                                             Joshua Uller
                                                                             Defendant's Attorney

                                                                             Laura Kwaterski
                                                                             Assistant United States Attorney
THE DEFENDANT:
:     admitted guilt to violation of conditions of the term of supervision.
9     was found in violation after denial of guilt.

The defendant is adjudicated guilty of these violations:

Violation Number                              Nature of Violation                                 Violation Ended

 1                              commission of another law violation

 2                              commission of another law violation

 3                          leaving the district without permission
 4                          inaccurate financial statements
 5                          failure to pay restitution
     The defendant is sentenced as provided in Pages 2 through 4 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

9     The defendant has not violated condition(s)                                  and is discharged as to such violation(s) condition.

       It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and the United States attorney of any material change in the economic circumstances.

Defendant's Last Four Digits of
Soc. Sec. No.:

Defendant's Year of Birth:      1981                                                            August 7, 2019
                                                                                       Date of Imposition of Judgment
Defendant's Residence City & State:
Wales, WI                                                                              /s/ Lynn Adelman

                                                                                       Signature of Judicial Officer

                                                                                       Lynn Adelman, District Judge
                                                                                       Name & Title of Judicial Officer

                                                                                       August 7, 2019
                                                                                       Date


                         Case 2:17-cr-00061-LA Filed 08/07/19 Page 1 of 4 Document 21
                                                                                                                     Judgment Page 2 of 4

AO 245D (Rev. 12/03) Judgment in a Criminal Case for Revocations:
        Sheet 2 - Imprisonment

Defendant:                    ALBERT GOLANT
Case Number:                  17-CR-61

                                                             IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of 6
months running concurrently with the sentence in Case No. 18-CR-144.




:    The court makes the following recommendations to the Bureau of Prisons: place at the prison camp at Otisville.




:    The defendant is remanded to the custody of the United States Marshal.
9    The defendant shall surrender to the United States Marshal for this district.
     9    at                        9 a.m.         9 p.m.     on                     .
     9    as notified by the United States Marshal.


9    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons,
     9    before 2 p.m. on
     9    as notified by the United States Marshal.
     9    as notified by the Probation or Pretrial Services Office.

                                                                    RETURN
     I have executed this judgment as follows:




     Defendant delivered on                                          to
at                                           with a certified copy of this judgment.


                                                                                         UNITED STATES MARSHAL

                                                                                By
                                                                                         DEPUTY UNITED STATES MARSHAL




                         Case 2:17-cr-00061-LA Filed 08/07/19 Page 2 of 4 Document 21
                                                                                                                             Judgment Page 3 of 4

AO 245D (Rev 12/03) Judgment in a Criminal Case for Revocations:
         Sheet 5 - Criminal Monetary Penalties

Defendant:   ALBERT GOLANT
Case Number: 17-CR-61

                                          CRIMINAL MONETARY PENALTIES
          The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                              Assessment                                  Fine                        Restitution
          Totals:             $                                           $                           $2,991,590.69




      9 The determination of restitution is deferred until                       . An Amended Judgment in a Criminal Case (AO 245C) will
          be entered after such determination.

      9 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
      in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must
      be paid before the United States is paid.


Name of Payee                                      Total Loss*                      Restitution Ordered               Priority or Percentage
as indicated in the original judgment




Totals:                                             $                              $

9    Restitution amount ordered pursuant to plea agreement $


9    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

9    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:


      the interest requirement is waived for the             9     fine            9   restitution.


     9    the interest requirement for the                   9     fine            9   restitution is modified as follows:



*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.




                         Case 2:17-cr-00061-LA Filed 08/07/19 Page 3 of 4 Document 21
                                                                                                                            Judgment Page 4 of 4

AO 245D (Rev 12/03) Judgment in a Criminal Case for Revocations:
    Sheet 6 - Schedule of Payments

Defendant:                                                ALBERT GOLANT
Case Number:                                              17-CR-61

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:
A     9     Lump sum payment of $____ due immediately, balance due
            9    not later than                                           , or
            9    in accordance with    9    C,   9   D,   9   E or   9 F below; or
B     9     Payment to begin immediately (may be combined with             9 C, 9    D, or   9   F below); or
C     9     Payment in equal                         (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                                  (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or
D     9     Payment in equal                       (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                              (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from imprison-
            ment to a term of supervision; or
E     9     Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F     :     Special instructions regarding the payment of criminal monetary penalties: Defendant shall on release pay restitution at a rate
      of not less than $200/month, conditioned on ability to pay.


      Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties
is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

9    Joint and Several
      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Joint and Several Amount, and corresponding
      payee, if appropriate:

9    The defendant shall pay the cost of prosecution.


9    The defendant shall pay the following court cost(s):


9    The defendant shall forfeit the defendant's interest in the following property to the United States:


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.




                         Case 2:17-cr-00061-LA Filed 08/07/19 Page 4 of 4 Document 21
